DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
This application is in condition for allowance except for the presence of claims 85-132, directed to inventions non-elected without traverse.  Accordingly, claims 85-132 have been cancelled.  Claims 6-10 have previously been cancelled.  Claim 133 is newly-added.
Claims 1, 20 and 49 are allowable. Claims 12-14, 16, 18, 27, 31-32, 39-48, 51, 53, 58, 61, 69-78 and 81-83, previously withdrawn from consideration as a result of a species election requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement  inventions, as set forth in the Office action mailed on 12/17/2020, is hereby withdrawn and claims 12-14, 16, 18, 27, 31-32, 39-48, 51, 53, 58, 61, 69-78 and 81-83 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-5, 11-84 and 133 are pending in the application.
Priority
	This application claims priority benefit of U.S. Provisional Patent Application No. 62/647,569, 5filed March 23, 2018.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds and compositions comprising a monovalent cellular component binder covalently bound to a monovalent targeted autophagy adapter protein binder, wherein the monovalent targeted autophagy adapter protein binder is a small molecule of molecular weight equal to or less than 900 Daltons, is novel and unobvious over the prior art.  The closest prior art is by YING (Experimental Eye Research 2016 144:73-80; cited previously).
Ying (Abstract and throughout) describes optineurin and its connection with autophagy (p. 75 col. 1 par. 3), where optineurin represents a monovalent cellular component binder covalently bound to a monovalent targeted adapter protein binder, where the monovalent targeted autophagy adapter protein binder binds LC3.  However, the current claims are drawn to covalent conjugates wherein the monovalent targeted autophagy adapter protein binder is a small molecule, which clearly distinguishes the current invention from the cited prior art.  A person of ordinary skill in the art at the time the application was effectively filed would not have found the claimed invention obvious over the cited prior art or its combination with any other prior art of record.
	Rejoined claims 12-14, 16, 18, 27, 31-32, 39-48, 51, 53, 58, 61, 69-78 and 81-83 have been examined and raise no new issues of patentability.
	Newly-added claim 133 has been examined and raises no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-5, 11-84 and 133, renumbered 1-80 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625